Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 9/26/2019. Claims 1-20 are currently pending and claims 1, 10, and 19 are the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
As per independent claim 19, it recites “A system, comprising: a development tool operable on a computing device to cause the computing device to…”, as such, with broadest reasonable interpretation, the system comprises a development tool which is being executed by a computing device, not necessarily the computing device itself, and as such the development tool may be an application/program/software/etc. being executed by the computing device. Additionally, this application provides examples of application platforms/programs/software that may be development tools (ex: par. [0049]). And as such, with broadest reasonable interpretation, the system may be 
As per dependent claim 20, it incorporates the deficiencies of independent claim 19, upon which it depends, and fails to correct the deficiencies of independent claim 19 and is therefore rejected for the same reasoning as claim 19, above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makkar (US PG Pub. 2020/0249919 A1).

As per claim 1, Makkar anticipates computer-implemented method comprising:
rendering, by a computer device, an object in response to actions performed through the computer device (pars. [0003], [0013], [0018], [0035], [0060]-[0061], 
collecting, by the computer device, a syntax associated with the object (pars. [0017], [0031], [0037], candidate code snippet/object is analyzed using natural language processing/NLP to extract features/check for predetermined keywords/determine syntactic structure/syntax/etc. (collect syntax associated with object/code snippet).); 
processing, by the computing device, the collected syntax to determine an intent associated with the object (pars. [0017]-[0018], [0031], [0061]-[0063], feature vectors for code snippets (intent associated with the object) are created from keywords/topics/extracted features/syntax and are used to find library function code snippets performing the same function/yielding the same output from the same input/etc. As the feature vectors are used to find library function performing the same function, creating the feature vectors is determining an intent associated with the object/a function of the object/etc.); and 
matching, by the computing device, a recommended action to the intent. (pars. [0032], [0046], [0056], [0061], [0064], library function code snippet that match source code snippet/perform same function/match intent of source code snippet are recommended for substitutions (match a recommended action to the intent).). 

As per claim 5, Makkar further anticipates wherein the recommended action comprises events which further represent the construction of a logical object (pars. [0013], [0032], [0064], recommendations are made to replace code written by developer with library functions/to swap source code snippets with library function code 

As per claim 6, Makkar further anticipates providing, by the computing device, the recommended action is one of provided as a visual representation in an interface and provided as speech in the interface (pars. [0032], [0064], user interface/display screen displays library function substitution recommendations/recommended action is provided as visual representation in an interface.).

As per claim 7, Makkar further anticipates wherein the recommended action is provided directly to the object (pars. [0032], source code code snippet/validated code snippet/object is highlighted and includes a link to recommended matching library function (recommended action provided directly to object).).

As per claim 9, it recites the limitations of the method of claim 6 and further clarifies that the method is implemented in a system, and as such is rejected for the same reasoning as claim 6, above. 

As per claim 19, it recites a system having similar limitations to the method of claim 6 and is therefore rejected for the same reasoning as claim 6, above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Farooqi (US PG Pub. 2014/0026113 A1).

As per claim 2, while Makkar teaches that a developer developing code/objects and that the objects may be in any desired language (ex: pars. [0037], [0077], code may be in Java, Python, any other programming language), it does not explicitly state, however Farooqi teaches:
wherein the object represents a widget in a mobile development application (pars. [0050], mobile application is being developed and pre-codes software components/widgets (object represents a widget in mobile development application) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the object represents a widget in a mobile development application, as conceptually taught by Farooqi, into that of Makkar because these modifications allow for mobile applications to be developed by which is desirable as it increases the usability of the program/software/application being developed by allowing it to be useable on mobile devices thereby making it more desirable to users.

As per claim 3, while Makkar teaches that a developer developing code/objects and that the objects may be in any desired language (ex: pars. [0037], [0077], code may be in Java, Python, any other programming language), it does not explicitly state, however Farooqi teaches
wherein the syntax is in JSON format (pars. [0050]-[0051], mobile application widgets/objects/etc. may be written in JavaScript and JavaScript object notation/JSON may be used to invoke software, as the objects/widgets of an application/program/software/code may be written in JavaScript it is obvious that the syntax of the may be in a JavaScript object notation/JSON format).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add w wherein the syntax is in JSON format, as conceptually taught by Farooqi, into that of Makkar because these modifications allow for mobile applications to be developed in JSON format by which is 

As per claim 20, it recites a system having similar limitations to the methods of claims 2 and 5 and is therefore rejected for the same reasoning as claims 2 and 5, above.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Gondalia et al. (herein called Gondalia) (US 10,628,129 B2).

As per claim 4, while Makkar teaches recommending code snippets for inclusion in the code being developed, it does not explicitly state, however Gondalia teaches:
wherein the syntax is an extensibility syntax which allows extension by related or supportive metadata and the syntax and the supportive metadata allow processing within an artificial intelligence and machine learning layers (col. 1 lines 35-50, col. 5 line 60-col. 6 line 50, col. 7 lines 20-60, col. 10 lines 5-25, code is analyzed using natural language processing and keywords, annotations, etc. (metadata) are determined and passed to machine learning component (artificial intelligence and machine learning layers) which searches for code snippets that fix vulnerabilities (extend function of code) for recommendation for inclusion in the code. As keywords/annotations/metadata of code is used by artificial intelligence/machine learning to identify code snippets to fix 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the syntax is an extensibility syntax which allows extension by related or supportive metadata and the syntax and the supportive metadata allow processing within an artificial intelligence and machine learning layers, as conceptually taught by Gondalia, into that of Makkar because these modification allow for recommendations to be made for code snippets that add/improve functionality of the code, which is desirable as it adds functionality/features/etc. to the code and helps improve functionality of the code, thereby making the code more desirable to users.

	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Wu (US PG Pub. 2020/0064977 A1).

As per claim 8, while Makkar teaches presenting recommendations on a user interface, as seen in the rejection of claim 6 above, it does not explicitly state, however Wu teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interface comprises backend service connections and ancillary constructs which represent a fully formed, functional component, complete with a user interface and backend data resources, as conceptually taught by Wu, into that of Makkar because these modifications allow for the user interface to operate correctly are retrieve date from backend connections for presentation for the user, which is desirable as it helps ensure that the user interface functions correctly and displays desired data to the user.

	Claims 10-11, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Au et al. (herein called Au) (US PG PUB. 2018/0024816 A1).

	monitor, by a computer device, a code for a level of complexity, a practice standard or a coding style (pars. [0003], [0016]-[0018], [0030], [0061]-[0062], input source code is analyzed using NLP and source code snippets are compared to library function snippets to determine similarity, and when similarity is above a threshold the library function snippet is recommended as a replacement for the corresponding source code snippet. As the source code/source code snippet is determined to be similar to a library function/snippet if similarity is above a threshold, a determination is made that a coding style of the source code is similar to the coding style of the library function and therefore a coding style of the source code is monitored to determine similarity to library functions/snippets/code to recommend library functions/snippets to replace source code snippets.);
recommend, by the computer device, an action when the level of complexity, the practice standard or the coding style exceed exceeds a threshold (pars. [0003], [0016]-[0018], [0030], [0061]-[0062], input source code is analyzed using NLP and source code snippets are compared to library function snippets to determine similarity, and when similarity is above a threshold the library function snippet is recommended as a replacement for the corresponding source code snippet. As a recommendation to replace the source code snippet with the library function/snippet when the similarity between the source code/source code snippet and library function/snippet is above a 
While Makkar teaches making recommendations for code snippets to include in code being developed, as seen above, it does not explicitly state, however Au teaches:
process, by the computing device, a response to the recommended action (pars. [0067], [0070]-[0074], as developer writes code/inputs code/etc. recommendations of code snippets/properties/etc. to include are provided/displayed to the developer and if user selects an a recommendation the code snippet/property/object/etc. is inserted into the code/function/etc. being developed by the user (process response to recommended action).); and 
complete, by the computing device, the recommended action when the response is positive (pars. [0067], [0070]-[0074], as developer writes code/inputs code/etc. recommendations of code snippets/properties/etc. to include are provided/displayed to the developer and if user selects an a recommendation the code snippet/property/object/etc. is inserted into the code/function/etc. being developed by the user (complete recommended action when response is positive).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add process, by the computing device, a response to the recommended action; and complete, by the computing device, the recommended action when the response is positive, as conceptually taught by Au, into that of Makkar, because these modifications allow for the recommended code to be inserted into the code being developed if the user desires thereby helping to complete the code and allow for recommended actions to be taken by the user, which is desirable 

As per claim 11, The computer program product of claim 10, While Makkar teaches making recommendations for code snippets to include in code being developed, as seen above, it does not explicitly state, however Au teaches:
wherein the monitoring of the code is continuous (pars. [0072], as developer writes code/inputs code/etc. recommendations of code snippets/properties/etc. to include are provided/displayed to the developer. As the recommendations are made as the developer is writing the code it is obvious that the monitoring of the code is continuous as it occurs automatically while the developer is writing the code and not when a specific request for recommendation is made.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the monitoring of the code is continuous, as conceptually taught by Au, into that of Makkar, because these modifications allow for the recommendations to be made while the code is actually being written/developed, which is desirable as it allows a developer to insert recommended code while they are writing the code thereby saving the time and resources that would be spent writing/developing original code that may be recommended to be replaced/has already been developed/etc.

As per claim 13, Makkar further teaches, wherein the level of complexity is determined by comparing the code to a library of machine learning outcomes stored in a 

As per claim 14, Makkar further teaches wherein the recommended action is provided by an artificial intelligence within the computing device and is one of: 
a runnable script which thins the code to reduce the level of complexity, a plurality of routines that provide an outcome a user desires, a suggestion that a user terminate particular executable lines, and a message displayed in a window that a user is not following the practice standard (pars. [0017]-[0018], [0031]-[0032], [0065]-[0066], source code snippets are analyzed by natural language processing/machine learning component to determine matching library functions/code snippets having same functionality that are recommended to replace source code snippet, and 

As per claim 15, Makkar further teaches wherein the practice standard established from one of: a feed from a team of users; and a learned practice (fig. 1 items 21 and 28 and pars. [0002]-[0003], [0013]-[0014], [0065]-[0066], library functions are developed functions/code which are stored in database for developers to use in order to prevent undetected bugs, bloat/oversize code, low quality, etc., and code input by developers is compared to library functions by machine learning to determine if library function matches and if so library function is recommended along with indication of reduction in code size, issues/bugs detected in code, etc. As the library functions are already developed code that is stored in library for reuse in order to prevent bloated code, undetected bugs, etc., it is obvious that the library functions are practice 

As per claim 18, it recites the limitations of the product of claim 10 and further clarifies that the method is implemented in a system, and as such is rejected for the same reasoning as claim 10, above.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Au et al. (herein called Au) (US PG PUB. 2018/0024816 A1) in further view of Farooqi (US PG Pub. 2014/0026113 A1). .

As per claim 12, Makkar does not explicitly state, however Farooqi teaches:
wherein the code is a particular form in the development of a mobile application (pars. [0050], mobile application is being developed and pre-codes software components/widgets (object represents a widget in mobile development application) may be used/inserted into application/etc. and widgets/objects/etc. may be written in JavaScript (code/mobile application may be in particular form/javascript).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the code is a particular form in the development of a mobile application, as conceptually taught by Farooqi, into that .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Au et al. (herein called Au) (US PG PUB. 2018/0024816 A1) in further view of Codato et al. (herein called Codato) (US PG Pub. 2018/0107478 A1).

As per claim 16, Makkar and Au do not explicitly state, however Codato teaches:
wherein the coding style is based on a majority of actions undertaken by a team of users (pars. [0013]-[0015], coding conventions are enforced by processes that include inspection of code so consistent/conforming/canonical code style is used for team and coding conventions/coding style is adopted by a group of developers through consensus after weighting different alternatives. As the coding style/coding conventions are determined/adopted by group/team of users based on consensus after weighting different alternatives, it is obvious that the coding style is based on majority of actions undertaken by team of users.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the coding style is based on a majority of actions undertaken by a team of users, as conceptually taught by Codato, into that of Makkur and AU, because these modifications allow for a code to be . 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Makkar (US PG Pub. 2020/0249919 A1) and Au et al. (herein called Au) (US PG PUB. 2018/0024816 A1) in further view of Czymontek (US Patent 8,667,456 B1).

As per claim 17, while Makkar and Au teach that a developer is developing code, as seen in the rejection of claim 10, above, they do not explicitly state, however Czymontek teaches:
 wherein the computer program product is software provided as a service in a cloud environment (abstract, col. 3 lines 20-40, software development environment/IDE may be a cloud based service/IDE being remotely accessed and providing software development services. As the software development environment/IDE is a cloud based IDE/software being accessed remotely, it is obvious that it is provided as a service in a cloud environment, and as Makkar and Au teach a developer developing code/software using the product, as seen in the rejection of claim 10, above, it is obvious that the computer program product may be software/IDE provided as a service in a cloud environment.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computer program 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193